Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendments filed on 23 July 2020 which claims 3-12, 14-28, and 34 were amended is acknowledged. Claims 29-33 were canceled.
Claims 1-28 and 34 are pending in the instant application.

Priority
	This application is a 371 of PCT/EP2019/052163, filed on 30 January 2019.

Objections to the Claims
Claims 1, and 3-8 use the term “an autonomous VH domain” while claim 19 uses the acronym “aVH domain” to describe the same thing. This term should be explicitly associated with its acronym in claim 1.
Claim 5 is missing the conjunction “and” or “or” before the last item of the list.
Claim 14 is missing the article “a” or “the” before the words “Fcγ receptor.”
Claim 17 contains a typo, “Fe domain” should be replaced by “Fc domain.”
Claims 19, 22, and 23 are missing two instances of the conjunction “and” or “or” before the last item of each list.
Claims 20, 21, and 24 contain the erroneous phrase “of any of claim.” The proceeding “of any” needs to be removed. 
Regarding claim 21, the words “in the Fab fragment in the constant domain CL” should be replaced by “in the constant domain CL of the Fab fragment” for improved clarity. Similarly, claim 21 also includes two instances of the phrase “is/are substituted independently by.” This phrase should be replaced by the word “is/are,” since the original amino acids at position 124, 147, or 213 in the reference sequence were not explicitly recited. 
	Claim 23 lacks the word “first” to describe the first recitation of “a heavy chain” in a claim that explicitly recites “a second heavy chain.”
Correction is required. See MPEP § 608.01(b).

Information Disclosure Statement
	The information disclosure statement (IDS) dated 24 November 2020 complies with the provisions of 27 CFR 1.97, 1.98, and MPEP § 609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. Reference 8 for US patent 5731168, Carter et. al. was crossed-out because it was a duplicate entry.

Objections to the Specifications/Drawings
The specifications and figures are objected to because the amino acid sequences listed in the “Brief Description of the Figures” section and their corresponding Drawings lack SEQ ID numbers:
GGGGS (pg 13, line 20; pg 14 line 3; pg 14, line 14)
DGGSPTPPTPGGGSA (pg 13, line 21)
Figure 1 A, 1 B, 3 A, 3 B.
The specifications also contain a typo on pg 5, line 22: “treastment” should be replaced by “treatment.” 
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8, 13, 14, 19, 20, 22, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 6 comprises a substitution of H35G, Q39R, L45E, or W47L of the a-VH domain described in claim 5. Claim 5 describes the a-VH as comprising an amino acid sequence of SEQ ID NO: 77, 29, 81, 83, 85, 87, 89, 91, 93, 95, or 97. None of these SEQ ID NO’s represent the original condition: H35, Q39, L45, or W47 from which a substitution 35G, 39R, 45E, or 47L is to be made. Thus, no changes would be made to these sequences after the limitations of claim 6 were applied.
Similarly claim 7, which is also dependent on claim 5, claims the substitution pattern L45T, K94S, or L108T in SEQ ID NO: 77, 29, 81, 83, 85, 87, 89, 91, 93, 95, and 97, which all lack the original conditions of L45, K94, or L108 in order for the substitution to take place. Thus, no changes would be made to these sequences after the limitations of claim 7 were applied.
Claim 8 refers to an antibody that comprises an a-VH domain based on the VH3_23 human framework of Herceptin, which is specifically described figure 1. Figure 1 gives the relevant sequence content, however is unclear what sequence similarity threshold would need to be surpassed in order for a sequence to be classified as “based on the VH framework of Herceptin.” Claim 8 also contains the trademark/trade name “Herceptin.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe trastuzumab and, accordingly, the identification/description is indefinite. While the inclusion of the generic name is noted, it is unclear whether the inclusion of the trade name is intended as a limitation. 
Regarding claims 8, 13, 19, 22, 23, and 25-27, the word "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 14 comprises a substitution that reduces binding to an Fc receptor, however since there is no reference amino acid sequence, it cannot be determined which amino acids were in the original sequence and which ones were substituted.
Claim 20 refers to the condition where the VL and VH domains of the Fab fragment that bind PD1 are swapped. This modification is mutually exclusive with claim 10 on which it depends, effectively describing an antibody that cannot exist. 
Claim 22 references “a first heavy chain” comprising at least 95% sequence identity to SEQ ID NO: 192, which binds PD1. This conflicts with claim 1 that uses the term “a first antigen binding site” to describe the anti-LAG3 binding fragment. This inversion of definitions is also true for the recitation of “a first light chain” comprising 95% sequence identity to SEQ ID NO: 193, which also only binds PD1. Claim 22 also recites “a second heavy chain” comprising 95% sequence identity to SEQ ID NO: 99, 101, 103, 105, 107, 109, 111, 113, 115, or 117, which constitutes a list of only anti-LAG3 binding fragments. This conflicts with claim 2 that uses the term “second antigen binding site” to describe the anti-PD1 binding fragment. Usage of labels like “first” and “second” should remain consistent throughout the claim set.
Claim 23, similarly to claim 22, omits and inverts the definitions of “first” and “second” when describing the fragments of the antibody that bind LAG3 versus PD1. Claim 23 references “a (first) heavy chain” comprising at least 95% sequence identity to SEQ ID NO: 143, which describes a heavy chain that binds only PD1. Claim 23 also recites “a (first) light chain” comprising at least 95% sequence identity to SEQ ID NO: 145, which describes a light chain that also binds only PD1. Claim 23 also recites “a second heavy chain” comprising at least 95% sequence identity to SEQ ID NO: 99, 101, 103, 105, 107, 109, 111, 113, 115, or 117, all of which bind LAG3. As discussed previously, labeling schemes should remain consistent throughout the claim set. Furthermore, usage of a label like “second” in a claim without a prior recitation of “first” should be avoided.
Claim 27 recites a method for producing only the bispecific antibody of claim 1, however steps (a)-(c) involve the production of both the bispecific and multispecific antibodies. Thus, there is a discrepancy in scope between the preamble of this claim and the recited steps.

Claim Rejections – 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12, 15-18, 20, 22, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites the antibody “is a human, humanized, or chimeric antibody.” This claim is dependent on claim 8, which recites the antibody “wherein the autonomous VH domain comprises a VH3_23 human framework.” This requirement of claim 8 already restricts the antibody as a member of the group “human, humanized, or chimeric,” thus claim 11 fails to further narrow the scope of claim 8. 
Claims 12 and 15-18 are rejected because they fail to correct the deficiencies of parent claim 11. 
Claim 20 refers to the condition where the VL and VH domains of the Fab fragment that bind PD1 are swapped. This modification is mutually exclusive with claim 10 on which it depends, thus it fails to include all the limitations of the parent claim.
Claim 22 describes the first heavy chain as having 95% sequence identity to SEQ ID NO: 143 or a first light chain having at least 95% identity to SEQ ID NO: 145. This claim depends on claim 10, which requires that 100% of SEQ ID NO: 192 or 193 be present. Furthermore, claim 22 also describes the second heavy chain as having at least 95% sequence identity to SEQ ID NO: 99, 101, 103, 105, 107, 109, 111, 112, 115, or 117. Claim 22 is also dependent on claim 19, which requires 100% of SEQ ID NO: 99, 101, 103, 105, 107, 109, 111, 112, 115, or 117 to be present. Thus, this claim represents an expansion of scope.
Claim 23 describes the second heavy chain as having at least 95% sequence identity to SEQ ID NO: 99, 101, 103, 105, 107, 109, 111, 112, 115, or 117. However, this claim is dependent on claim 19, which requires 100% of SEQ ID NO: 99, 101, 103, 105, 107, 109, 111, 112, 115, or 117 to be present. Thus, this claim represents an expansion of scope.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 11, 14, 24-28, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8, 24-28, and 34 are drawn to antibody that binds LAG3 and/or PD1, a vector describing said antibody, a host cell comprising said vector, a method for producing said antibody, a pharmaceutical composition containing said antibody, and a method of inhibiting the growth of tumor cells comprising administering said antibody. Claims 4-8 describe the structure of the LAG3 fragment, but have yet to define any chemical structure that enables the antibody to bind PD1. The specification as filed fails to provide an adequate written description of the genre: antibodies that can bind LAG3 and/or PD1. See MPEP § 2163(I)(A): An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity. Furthermore, note in the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” 
Claim 11 is drawn to a bispecific or multispecific antibody that is human, humanized, or chimeric, however no examples of a fully human antibody were given. The dependent claims do not correct this deficiency; thus, the written description fails to give sufficient guidance. 
Claim 14 is drawn to one or more mutations of the Fc domain that reduce binding to an Fc receptor. No explicit examples were given that yield this function, thus the written description fails to give sufficient guidance.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 24-28, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonvini et. al. (WO2015/200119).
	Regarding claims 1 and 2, Bonvini teaches a bispecific or multispecific antibody (pg 21, paragraph 0057) capable of binding LAG3 and PD1 (claim 2). Regarding claim 3, Bonvini teaches incorporating a cysteine into the VH domain of said antibody to enable di-sulfide bond formation (pg 24, paragraph 64, and pg 33, paragraph 94). Regarding claims 24-27, Bonvini teaches a method of producing the bispecific antibody comprising: 1) transforming a host cell with a vector containing said antibody (pg 48, paragraph 125), 2) culturing the host cell under conditions suitable for expressing the antibody (pg 48, paragraph 126), and 3) recovering said antibody from culture (pg 35, paragraph 97). Regarding claim 28, Bonvini teaches a pharmaceutical composition containing said antibody that includes a pharmaceutically acceptable excipient (pg 45, paragraph 114). Regarding claim 34, Bonvini teaches a method of treating tumors and cancer in an individual via administering an effective amount of said antibody (pg 12, paragraph 36 and pg 13, paragraph 37).

Allowable subject matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable is rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA ANN ESSEX whose telephone number is 571-272-1103. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.A.E./
Examiner, Art Unit 1649  
	
/Adam Weidner/Primary Examiner, Art Unit 1649